CONTACTS Gary L. Nalbandian Mark A. Zody Chairman/President Chief Financial Officer (717) 412-6301 PENNSYLVANIA COMMERCE BANCORP REPORTS RECORD QUARTERLY NET INCOME AND EPS; LOANS INCREASE 21% July 15, 2008 – Harrisburg, PA – Pennsylvania Commerce Bancorp, Inc. (NASDAQ Global Select Market Symbol: COBH), parent company of Commerce Bank/Harrisburg, N.A., reported record loans, revenues, net income and earnings per share for the second quarter of 2008, announced Gary L. Nalbandian, Chairman. Second Quarter 2008 Financial Highlights % 06/30/08 06/30/07 Change Total assets $2.05 Billion $1.92 Billion 7 % Total deposits $1.55 Billion $1.53 Billion 1 % Total loans (net) $1.30 Billion $1.07 Billion 21 % Total revenues $25.6 Million $20.0 Million 28 % Net income $3.5 Million $1.6 Million 123 % Diluted net income per share $0.54 $0.24 125 % Chairman’s Statement In commenting on the Company’s financial results, Chairman Nalbandian noted the following highlights: Ø Net income was $3.5 million for the second quarter, up $1.9 million, or 123%, over the second quarter one year ago. Net income for the first six months of 2008 totaled $6.7 million, up $4.0 million, or 150%, over the first half of 2007. Ø Diluted net income per share was $0.54 for the quarter, up $0.30, or 125%, over the second quarter of 2007.Diluted net income per share for the first six months of 2008 was $1.03, up $0.62, or 151%, over the same period last year. Ø Total revenues grew $5.6 million, or 28%, for the second quarter of 2008 over the second quarter one year ago. Ø Net interest income for the quarter increased $4.8 million, or 34%, over the same period in 2007. Ø The Company’s net interest margin for the second quarter improved 91 basis points over the same quarter one year ago to 4.10%. Ø Deposit charges and service fees grew 23% for the second quarter over the same period one year ago. Ø Stockholders’ equity increased $7.7 million, or 7%, to $112.4 million compared to June 30, 2007. Ø Return on average stockholders’ equity improved to 12.57% for the quarter vs. 6.00% for the second quarter of Ø Total assets reached $2.0 billion, up 7% over the past twelve months. Ø Net loans grew $228 million, or 21%, over the second quarter one year ago. Ø The Company recently announced that its common stock has been added to the Russell 3000 Index.The Russell 3000 Index measures the performance of the 3,000 largest U.S. companies based upon total market capitalization, which represents 98 percent of the investable U.S. equity market. Income Statement Three months ended June 30, Six months ended June 30, (dollars in thousands, except per share data) 2008 2007 % Change 2008 2007 % Change Total revenues $ 25,580 $ 19,959 28 % $ 50,156 $ 38,357 31 % Total operating expenses 19,077 17,308 10 % 37,978 33,798 12 % Net income 3,506 1,571 123 % 6,712 2,683 150 % Diluted net income per share $ 0.54 $ 0.24 125 % $ 1.03 $ 0.41 151 % Total revenues (net interest income plus non-interest income) for the second quarter increased $5.6 million to $25.6 million, up 28% over the second quarter of 2007.
